NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted March 3, 2021*
                                 Decided March 10, 2021

                                         Before

                          DANIEL A. MANION, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 20-2518

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 4:17-CR-40066-JPG-1

ANGELA C. STAHL,                                  J. Phil Gilbert,
    Defendant-Appellant.                          Judge.




                                       ORDER

        Angela Stahl served a 14-month sentence on a conviction for fraud and identity
theft, and then repeatedly violated the terms of her supervised release. Those violations
led to three revocations and three more prison terms. Its patience at an end after the
third revocation, the district court imposed a final sentence of 24 months in prison with


      *
        The parties filed a joint motion to waive oral argument in this case. Because the
briefs and record adequately present the facts and legal arguments, we granted that
motion. FED. R. APP. P. 34(a)(2)(C).
No. 20-2518                                                                          Page 2

no further supervision. The combined total of Stahl’s initial and revocation prison terms
was 61 months—greater than the high end (41 months) of her original, advisory
guidelines range. Stahl argues that this combined sentence violates her right to a jury
trial under Apprendi v. New Jersey, 530 U.S. 466 (2000). In her view, it exceeds the
maximum sentence that would have been “legally permissible” in her original
proceeding. Because Apprendi does not apply to this revocation proceeding and she is
mistaken about the permissible cap, we affirm.
        Stahl’s prison terms came in four phases. The first term—14 months—occurred
after she pleaded guilty in 2013 to conspiring to defraud the United States, 18 U.S.C.
§ 371, and using another’s identity information unlawfully, 18 U.S.C. § 1028(a)(7). The
probation officer calculated a guidelines range of 33 to 41 months in prison. (Stahl cites
the Presentence Investigation Report to support this range; the report does not appear in
the record, but the government agrees that this is correct.) The court imposed a
below-guidelines sentence of 14 months’ imprisonment on both counts, to run
concurrently, followed by three years’ supervised release. Stahl did not appeal, and she
left prison in September 2014.
        The second prison term came two years later, after Stahl violated her conditions
of release by failing to report to her probation officer and take required drug tests. The
district court accordingly revoked her supervised release and imposed a sentence of 12
months in prison, to be followed by another 18 months of supervised release.
       Stahl received her third prison term about a year after she completed her second
prison sentence in February 2017. In 2018, while on supervised release from the second
prison term, the district court revoked her release because she failed a drug test. It
sentenced her to 11 months in prison followed by another year of supervised release.
        Even this did not work: Stahl failed successfully to complete her final year of
supervised release. Shortly after she left prison in March 2019, she tested positive for
illegal drugs and refused to reside in a residential reentry center. She also failed to check
in with her probation officer. Back she went to court (after she reestablished contact with
the probation office), where the district judge held a hearing on revoking her release in
August 2020. At the hearing, Stahl’s attorney argued that the maximum prison sentence
that the district court could impose would be four months because, between Stahl’s
original and revocation prison terms, she had already received a combined prison
sentence of 37 months. The lawyer reasoned that if her client received a sentence of more
than four months, it would exceed the 41-month high end of the guidelines range from
her original proceedings and would thus be presumptively unreasonable. The district
No. 20-2518                                                                          Page 3

court rejected that legal argument and sentenced Stahl to 24 months in prison with no
additional supervised release.
       On appeal, Stahl argues that her 24-month prison sentence is unconstitutional
because the combined total of her original and revocation sentences adds up to
61 months, which is 20 months greater than the high end of her original guidelines
range. This combined sentence, she asserts, violates her constitutional rights under
Apprendi, 530 U.S. at 466, because, in her view, it exceeds the “legally permissible
sentence” from her original sentencing hearing and is based on facts about her
supervised-release violations that were not proven to a jury beyond a reasonable doubt.
We review challenges based on Apprendi de novo. United States v. McIntosh, 630 F.3d 699,
702 (7th Cir. 2011).
       Stahl’s big problem is Apprendi does not apply to sentences that are based on
revocations under 18 U.S.C. § 3583(e)(3). In Apprendi, the Supreme Court held that “any
fact that increases the penalty for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. at 490.
But, as we held in McIntosh, 630 F.3d at 703, this rule does not apply to sentences
imposed under section 3583(e)(3) following a revocation of supervised release. In
McIntosh, the defendant’s crime of conviction carried a maximum sentence of 60 months’
imprisonment, and the combined total of his initial and revocation sentences equaled
71 months. Id. at 702. We explained that the rule of Apprendi was not offended because
the district court did not increase the punishment for the crime of conviction. Rather,
based on McIntosh’s violations of the terms of his conditional liberty, section 3583(e)(3)
constitutionally permitted the district court to impose a prison term beyond the
statutory maximum for the crime of conviction. Id. at 702–03. Under that reasoning,
Stahl’s sentence of 24 months’ imprisonment after her third revocation of supervised
release is constitutional.
       Stahl acknowledges McIntosh, but she contends that its holding was undercut by
the reasoning of a plurality of the Supreme Court in United States v. Haymond, 139 S. Ct.
2369 (2019). We do not read Haymond so broadly. In Haymond, the Court addressed a
different provision of the statute governing supervised release, 18 U.S.C. § 3583(k). This
provision required a district court to impose a minimum sentence of five years if it found
by a preponderance of the evidence that a defendant on supervised release committed
certain sex offenses. Id. at 2383. In the controlling opinion explaining that section 3583(k)
violates the rule of Apprendi, Justice Breyer explained that section 3583(e) does not raise
the same concerns. Id. at 2386 (Breyer, J., concurring). Section 3583(k), he wrote,
unconstitutionally deprives district courts of discretion in two ways. First, upon finding
No. 20-2518                                                                           Page 4

a violation, courts must reimprison, and upon reimprisoning, they must impose a
five-year term. In contrast, when the district court revoked Stahl’s supervised release
under section 3583(e)(3), it had discretion to determine whether to apply a new prison
term and, if it did, it did not need to abide by any mandatory minimum.
        Quite apart from McIntosh, Stahl’s sentence does not violate the rule of Apprendi
because it is not “beyond the maximum of the statutory range” of the original crimes of
conviction. Apprendi, 530 U.S. at 488. Stahl’s conviction for conspiring to defraud the
United States and commit identity theft carried five- and fifteen-year maximum
sentences, respectively. See 18 U.S.C. §§ 371, 1028. So Stahl’s total sentence of 61 months’
(just slightly over five years) imprisonment for her original offense and revocations falls
far below these combined maximums.
        To avoid the fact that, even apart from McIntosh, her combined sentence is
consistent with Apprendi, Stahl characterizes the top of her guidelines range as the
greatest “legally permitted” sentence she can receive. That argument has been meritless
since United States v. Booker, 543 U.S. 220, 231–32 (2005), which rendered the guidelines
advisory. Stahl responds that above-guidelines sentences must be adequately justified,
see Gall v. United States, 552 U.S. 38, 51 (2007), and her sentence was not so justified. She
explains that she received a below-guidelines sentence at her original proceeding, but
after judicial factfinding at her final revocation proceeding, her combined sentence was
above the original guidelines range. That increase is not “legally permissible,” she
concludes, because the district court did not justify it at her original sentencing hearing.
She relies on Blakely v. Washington, 542 U.S. 296 (2004), Haymond, and Gall.
       Several fatal flaws undercut her reasoning. First, Blakely applies to judicial
factfinding under a mandatory sentencing scheme, not the advisory one here. 542 U.S. at
299–300. Second, as already mentioned, the controlling opinion in Haymond explicitly
limited its reach to the minimum sentence required under § 3583(k). 139 S. Ct. at 2386.
Third, Gall requires that a district court justify its sentence for the crime of conviction,
552 U.S. at 49–50, and the sentencing court did so here. Then, based on Stahl’s later
violations, which the district court could not have known about at the original
sentencing, it separately and adequately justified each revocation and reimprisonment.
Finally, as the government points out, Stahl’s position would lead to the absurd result
that defendants originally sentenced to the high end of their guidelines range could
never receive additional prison time if they violate the conditions of supervised release.
No law requires that outcome.
                                                                                 AFFIRMED